DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.

3.	Claims 16, 24 and 82-86 are pending.
	Claims 23, 80 and 81 have been cancelled.
	Claims 82-86 have been added.
	Claim 16 has been amended.
	Claims 16, 24 and 82-86 are examined on the merits.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
4. 	The NEW MATTER REJECTION of claim 81 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicants’ cancellation of the claim, see Amendments to the Claims submitted March 22, 2022.

5.  	The rejection of claims 16 and 24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendment to claim 16, see Amendments to the Claims submitted March 22, 2022. Claims 23, 80 and 81 have been cancelled.

6. 	The rejection of claim 81 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, see Amendments to the Claims submitted March 22, 2022.

New Grounds of Objection
Specification
7.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, a method of treating a NME7 expressing cancer with a peptide. 
New Grounds of Rejection
Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 16, 24 and 82-86 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bancel et al., US 2014/0010861 A1 (effective filing date March 9, 2013). Bancel discloses sequence 55,901 that shares 100% sequence identity to Applicants’ SEQ ID NO: 145, wherein it is expressed associated with cancer, see sequence alignment; page 9, sections 0093 and 0094; section 0119;  section 0125; page 29; section 0776; section 062;  section 0825.  The disclosed peptide can be linked together with other peptides with peptide bonds and/or disulfide linkages, see page 7, section 0063.
	A polypeptide-based molecule or a biologic may be implemented in methods of treating, preventing and vaccinating individuals in order to alleviate cancer, see page 6, section 0056; page 44, section 0097; Therapeutic Proteins or Peptides section beginning on page 45, 2nd column; and page 131, section 0488. Pharmaceutically acceptable carriers along with the peptide can be formulated for administered systemic, local and oral distribution, as well as with an adjuvant, see section 0561 and 0565;  section 0678; section 0730; and pages 151 and 152 . “Compositions in accordance with the invention are typically formulated in dosage unit form for ease of administration and uniformity of dosage”, see page 158, section 0717.
RESULT 147 from 145.align1450.rapbm.
; Sequence 55901, Application US/13791910
; Publication No. US20140010861A1
; GENERAL INFORMATION:
;  APPLICANT: BANCEL, STEPHANE
;  APPLICANT:  CHAKRABORTY, TIRTHA
;  APPLICANT:  DE FOUGEROLLES, ANTONIN
;  APPLICANT:  ELBASHIR, SAYDA M.
;  APPLICANT:  JOHN, MATTHIAS
;  APPLICANT:  ROY, ATANU
;  APPLICANT:  WHORISKEY, SUSAN
;  APPLICANT:  WOOD, KRISTY
;  APPLICANT:  HATALA, PAUL
;  APPLICANT:  SCHRUM, JASON P.
;  APPLICANT:  EJEBE, KENECHI
;  APPLICANT:  ELLSWORTH, JEFF LYNN
;  APPLICANT:  GUILD, JUSTIN
;  TITLE OF INVENTION: MODIFIED POLYNUCLEOTIDES FOR THE PRODUCTION OF PROTEINS ASSOCIATED
;  TITLE OF INVENTION:  WITH HUMAN DISEASE
;  FILE REFERENCE: M310.10/2030.1310US
;  CURRENT APPLICATION NUMBER: US/13/791,910
;  CURRENT FILING DATE:  2013-03-09
;  PRIOR APPLICATION NUMBER: 61/737,213
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,203
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,191
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,184
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,174
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,168
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,160
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,155
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,152
;  PRIOR FILING DATE: 2012-12-14
;  PRIOR APPLICATION NUMBER: 61/737,147
;  PRIOR FILING DATE: 2012-12-14
;  Remaining Prior Application data removed - See File Wrapper or PALM.
;  NUMBER OF SEQ ID NOS: 251451
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 55901
;   LENGTH: 340
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-13-791-910-55901

  Query Match             100.0%;  Score 155;  DB 11;  Length 340;
  Best Local Similarity   100.0%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AIFGKTKIQNAVHCTDLPEDGLLEVQYFF 29
              |||||||||||||||||||||||||||||
Db        307 AIFGKTKIQNAVHCTDLPEDGLLEVQYFF 335
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 16, 24 and 82-86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/719,302 (filed April 12, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on administering a peptide identified as having sequence similarity to amino acid sequence of SEQ ID NO: 145 within a composition comprising therapeutic agents to treat a NME7 aberrant expressing cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


24 August 20211
/Alana Harris Dent/Primary Examiner, Art Unit 1643